DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-24 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1-24 is/are objected to because of the following informalities:  
As per MPEP R-1.75; where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. The plurality of elements or steps as found in the last paragraph of claim 1 are not separated by line indentation. A similar problem is found in each of claims 6, 14, and 24 (see last paragraph of each of claims 16, 14, and 24). 

In claim 24, line 7, a comma should be incorporated between “the compressor” and “and a second supply conduit”.

In claim 24, line 11, a comma should be incorporated between “second supply conduit” and “and the first evaporator”.

Appropriate correction is required.

Claim(s) 2-13 and 14-23 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	expansion device in claims 1, 14, and 24.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Expansion device is interpreted to cover a capillary tube or an expansion valve as per applicant specification (see at least [0030]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “wherein the one or more valves selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency such that a temperature increase in the first evaporator and the second evaporator is negligible during operation of the one or more valves” (see last three lines); which limitation is indefinite for the following reasons:
	I.	It is unclear if the temperature increase is referring to the first evaporator and the second evaporator individually; or both evaporators at the same time. In other words, is it the temperature increase in the first evaporator that is negligible as well as the temperature increase in the second evaporator that is negligible? Or is it the combination of the temperatures increased from both the first evaporator and the second evaporator that is negligible? It is unclear.
II.	The term "a temperature increase … is negligible" is a relative term of degree, and it is unclear what the boundaries of “is negligible” are. In other words, what is considered negligible to user “XX” will not be necessarily considered negligible to user “YY”. For examination purposes, a temperature increase will be considered negligible when said increased is less than two degrees Fahrenheit as per applicant specification (see at least [0043]).

A similar issue is found in claim 14. Claim 14 should be addressed accordingly.

Claim(s) 2-13 and 15-23 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 5184473 A).

Regarding claim 24:
Day discloses a method for operating a sealed system of an appliance (see refrigeration system #200, Fig. 2A, col. 1, L 14-19), the method comprising: 
flowing a refrigerant fluid through a refrigerant fluid circuit (Fig. 2A) of the sealed system having a compressor #202, a condenser #204, a first expansion device #206, a first evaporator #208, a flash tank #210, a second expansion device #222, and a second evaporator #224 fluidly coupled in series (see Fig. 2A), wherein the refrigerant fluid circuit has a first supply conduit #220 that fluidly couples a vapor outlet of the flash tank with an inlet of the compressor, and a second supply conduit #230 that fluidly couples a liquid outlet of the flash tank with the inlet of the compressor through the second evaporator (see Fig. 2A), wherein the second expansion device and the second evaporator are positioned between the flash tank and the compressor along the second supply conduit (see arrows indicating flow path in Fig. 2A), and the first evaporator is positioned between the condenser and the flash tank along the refrigerant fluid circuit (see arrows indicating flow path in Fig. 2A); and 
switching one or more valves #218 positioned between the flash tank and the compressor (as seen in Fig. 2A) to switch a flow of the refrigerant fluid to the inlet of the compressor between: 
i) the vapor outlet of the flash tank and the inlet of the compressor along the first supply conduit (STATE 2, col. 5, L 52 to col. 3, L 3), and 
ii) the liquid outlet of the flash tank and the inlet of the compressor along the second supply conduit (STATE 1, col. 5, L 52 to col. 3, L 3), 
wherein the one or more valves selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency based at least in part on a heat load applied on the first evaporator or a heat load applied on the second evaporator (see at least col. 5, L 19-23 & 52-55; col. 6, L12-27; col. 7, L 5-9; and col. 13, L 32-36: valve #218 changes the flow of refrigerant as illustrated above based on the temperature of the compartment associated with one of the evaporators above).

Day does not disclose wherein the valve selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency based at least in part on a heat load applied on the first evaporator and a heat load applied on the second evaporator.

However, because Day already discloses that the valve selectively switch the flow of the refrigerant based on the heat load applied on one of the two evaporators (see 2nd paragraph hitherto), operating the valve in the same manner using the heat load from the other of the two evaporators is a mere duplication of parts which does not produce a new or unexpected result. See MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Day with the valve selectively switching the flow of the refrigerant fluid to the inlet of the compressor based on a heat load applied on both evaporators of the system.

One of ordinary skills would have recognized that doing so would have yielded the predictable result of providing efficient cooling to the refrigerator compartments in communication with the respective evaporators, in the same manner as performed by the first of the two evaporators as illustrated by Day (see 4th paragraph hitherto and col. 3, L 54-61); thereby, making the refrigerator more efficient as a whole.

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: one or more valves selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency such that a temperature increase in the first evaporator and the second evaporator is less than or equal to two degrees Fahrenheit during operation of the one or more valves.

The closest prior art of record, Day (US 5184473 A), discloses a sealed system for an appliance (see refrigeration system #200, Fig. 2A, col. 1, L 14-19), comprising a compressor #202 having an inlet and an outlet; a condenser #204 fluidly coupled with the outlet of the compressor and operable to receive a refrigerant fluid from the compressor; a first expansion device #206 fluidly coupled with an outlet of the condenser; a first evaporator #208 fluidly coupled with an outlet of the first expansion device and operable to output the refrigerant fluid at a first outlet pressure; a second evaporator #224 fluidly coupled with the first evaporator in series and operable to output the refrigerant fluid at a second outlet pressure that is different than the first outlet pressure; a flash tank #210 fluidly coupled with the first evaporator and the second evaporator and positioned therebetween (see Fig. 2A), the flash tank having a vapor outlet and a liquid outlet (see Fig. 2A), the second evaporator positioned between the liquid outlet of the flash tank and the inlet of the compressor (see Fig. 2A); a second expansion device #222 positioned between and fluidly coupled with the liquid outlet of the flash tank and the second evaporator (see Fig. 2A); and one or more valves #218 operable to selectively switch a flow of the refrigerant fluid to the inlet of the compressor between: i) the vapor outlet of the flash tank and the inlet of the compressor (STATE 2, col. 5, L 52 to col. 3, L 3), and ii) the liquid outlet of the flash tank and the inlet of the compressor through the second evaporator (STATE 1, col. 5, L 52 to col. 3, L 3); as per claim 1. Day does not disclose wherein the one or more valves selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency such that a temperature increase in the first evaporator and the second evaporator is less than or equal to two degrees Fahrenheit during operation of the one or more valves. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Day to incorporate the aforementioned control scheme for the one or more valves. For this reason, the instant claim is patentable over the prior art of record.

As per claim 14, Gomes (US 9970698 B2) discloses a sealed system for an appliance (Fig. 2), comprising a compressor #40 having an inlet #41 and an outlet #43; a condenser #44 fluidly coupled with the outlet of the compressor and operable to receive a refrigerant fluid from the compressor; a first conduit #59; a second conduit #58; a first expansion device #46 positioned along the first conduit and fluidly coupled with the condenser; a first evaporator #51 positioned along the first conduit downstream of the first expansion device, the first evaporator operable to output the refrigerant fluid at a first outlet pressure (see at least Fig. 2); a second expansion device #46 positioned along the second conduit and fluidly coupled with the condenser (see at least Fig. 2); a second evaporator #50 positioned along the second conduit downstream of the second expansion device and fluidly coupled with the first evaporator in parallel (see at least Fig. 2), the second evaporator operable to output the refrigerant fluid at a second outlet pressure that is different than the first outlet pressure (see at least col. 8, L 19-25); one or more upstream valves #48 positioned downstream of the condenser and upstream of the first evaporator and the second evaporator (see Fig. 2), the one or more upstream valves operable to selectively allow a flow of the refrigerant fluid along at least one of i) the first conduit, and ii) the second conduit (see at least Fig. 2; col. 8, L 40-63); and one or more downstream valves #52 operable to selectively switch the flow of the refrigerant fluid to the inlet of the compressor between: i) the first conduit and the inlet of the compressor, and ii) the second conduit and the inlet of the compressor (see col. 9, L 12-41 and col. 10, L 31-38), wherein, in coordination, the one or more downstream valves and the one or more upstream valves selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency (see cited portions of Gomes above). Gomes does not disclose wherein the one or more downstream valves and the one or more upstream valves selectively switch the flow of the refrigerant fluid to the inlet of the compressor at a frequency such that a temperature increase in the first evaporator and the second evaporator is less than or equal to two degrees Fahrenheit during operation of the one or more downstream valves and the one or more upstream valves. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Gomes to incorporate the aforementioned control scheme for the valve(s). For this reason, the instant claim is patentable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cur (US 5465591 A), Cur (US 9714785 B2), and Suh (US 20110185760 A1) each discloses a refrigerant system comprising evaporators arranged in parallel.
Jaster (US 5056328 A) discloses evaporators in series, with a flash tank in between the evaporators.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763